exhibit10ctermsandcon_image1.jpg [exhibit10ctermsandcon_image1.jpg]
Exhibit 10(c)



        


TENET HEALTHCARE 2008 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF
NON-QUALIFIED STOCK OPTION PERFORMANCE AWARDS


The Human Resources Committee (the “Committee”) of the Board of Directors of
Tenet Healthcare Corporation (the “Company”) is authorized under the Company’s
2008 Stock Incentive Plan, as such may be amended from time to time (the
“Plan”), to make awards of non-qualified stock options and to determine the
terms of such stock options.


On September 29, 2017 (the “Grant Date”), the Committee granted you, Ronald A.
Rittenmeyer (“You”), an award of non-qualified stock options (the “Stock
Options”). The Stock Options were granted by the Committee subject to the terms
and conditions set forth below in this certificate (the “Certificate”). The
Stock Options are also subject to the terms and conditions of the Plan, which
are incorporated herein by this reference. Each capitalized term not otherwise
defined herein will have the meaning given to such term in the Plan.


1.
Grant. The Committee has granted You Stock Options representing the right to
purchase 408,526 Shares, with a $16.43 exercise price per Share (the “Exercise
Price”), in consideration for services to be performed by You for the Company or
a Subsidiary of the Company. The Stock Options are not intended to qualify as
“incentive stock options” as defined in Section 422 of the Code.

2.
Performance Criterion.

(a)
Performance Period. Your Stock Options are subject to a four-year performance
period that begins on the Grant Date and ends on the fourth anniversary of the
Grant Date (the “Performance Period”).

(b)
Performance Measures. Your Stock Options will become exercisable (subject to
becoming vested pursuant to Section 3 or 4 below) only if the average of the per
Share closing prices, as reported on the New York Stock Exchange and calculated
over any period of thirty (30) sequential trading days during the Performance
Period, equals or exceeds $20.53 (the “Performance Criterion”).

3.
Vesting and Exercisability. The Stock Options will vest on the first anniversary
of the Grant Date (the “Vesting Date”), however Your vested Stock Options may
only be exercised following the satisfaction of the Performance Criterion (such
date, the “Exercisability Date”). The Committee shall determine the date on
which the Performance Criterion is satisfied.

The Stock Options will expire on the fifth anniversary of the Grant Date (the
“Expiration Date”). Your vested Stock Options will become exercisable to the
extent provided in, and in accordance with, the terms of this Certificate.
Except as provided in Section 4, below, You may exercise Your Stock Options at
any time following the Exercisability Date and prior to the Expiration Date.
4.
Certain Termination Events. Your unvested Stock Options will vest as provided in
this Section 4 in the event of Your:

(i)
death,

(ii)
disability (as defined under section 409A(a)(2)(C)(ii) of the Internal Revenue
Code), or

(iii)
a termination of Your employment without Cause

(each a “Termination Event”), in each case prior to the Vesting Date. In the
event of such a Termination Event, 100% of Your Stock Options will vest on the
date of the Termination Event, but will become exercisable only if the
Performance Criterion is achieved prior to the end of the Performance Period.
In the event of Your death, disability, or in the event of a termination of Your
employment without Cause, Your vested and exercisable Stock Options will remain
outstanding until the Expiration Date. In the event of Your termination for
Cause, all of Your Stock Options (whether then vested or unvested) shall be
immediately forfeited and cancelled. In the event of Your resignation for any
reason, all of Your unvested Stock Options shall be immediately forfeited and
cancelled.
5.
Change in Control. In the event of a Change in Control, and conditioned on the
occurrence of a Change in Control, 100% of the Stock Options will become vested
and exercisable and the Performance Criterion will be deemed satisfied on the
date that is two (2) business days prior to the Change in Control.

6.
Exercise. Subject to the terms of the Plan, You may exercise Your Stock Options
and pay the exercise price for Your Shares:

(a)
in cash or cash equivalents;

(b)
by having the Company withhold Shares otherwise issuable on exercise;






--------------------------------------------------------------------------------





(c)
by exercising Your Options to buy Shares and selling enough of the shares to
cover the Exercise Price, estimated income taxes, and any applicable fees; or

(c)
by exercising Your Stock Options and then immediately selling the Shares.

Upon the exercise of Your Stock Options, You will recognize ordinary income. The
Company is required to withhold payroll taxes due with respect to that ordinary
income. Pursuant to the Plan, at its option the Committee either may (1) have
the Company withhold Shares having a Fair Market Value equal to the amount of
the tax withholding or (2) require You to pay to the Company the amount of the
tax withholding.
7.
Restrictive Covenants.

(a)
Acknowledgements. You and the Company agree that (i) on and following Your
execution of this Certificate, the Company and its Affiliates provided You with
access to and knowledge of a substantial amount of confidential and proprietary
information of the Company and its Affiliates, which was and is of vital
importance to the success of the business of the Company and its Affiliates,
(ii) in exchange for agreeing to the restrictive covenants contained within this
Section 7, You were granted Stock Options pursuant to this Certificate and
provided with additional confidential and propriety information as described in
sub-clause (i) above and (iii) You are receiving consideration for which You
would not otherwise be entitled in the absence of agreeing to and complying with
the restrictive covenants contained within this Section 7. You further
acknowledge and agree that the enforcement of the restrictive covenants
contained within this Section 7 is necessary to ensure the protection and
continuity of the business and goodwill of the Company and that such
restrictions are reasonable as to geography, duration and scope.

(b)
Non-Competition. During Your employment with the Company and/or service on the
Company’s Board of Directors and for six (6) months following Your termination
of employment with the Company (such date, the “Separation Date”), You may not,
directly or indirectly, carry on or conduct, in competition with the Company and
its Affiliates, any business in the nature in which the Company or its
Affiliates are then engaged in any geographical area in which the Company or its
Affiliates engage in business at the time of Your Separation Date, or in which
any of them, prior to Your Separation Date, evidenced in writing, at any time
during the six (6) month period prior to such Separation Date, an intention to
engage in such business. This prohibition extends to Your conducting or engaging
in any such business either as an individual on Your own account or as a partner
or joint venture or as an executive, agent, consultant or salesman for any other
person or entity, or as an officer or director of a corporation or as a
shareholder in a corporation of which You will then own ten percent (10%) or
more of any class of stock. The provisions of this Section 7(a) will not apply
following Your Separation Date if Your Separation Date occurs within six (6)
months prior to or twenty-four (24) months following a Change in Control.

(c)
Confidential Information. During Your employment with the Company and/or service
on the Company’s Board of Directors and at all times following the Separation
Date, You may not, directly or indirectly, reveal, divulge or make known to any
person or entity, or use for Your personal benefit (including without limitation
for the purpose of soliciting business, whether or not competitive with any
business of the Company or any of its Affiliates), any information acquired
during Your employment with or service to the Company or its Affiliates with
regard to the financial, business or other affairs of the Company or any of its
Affiliates (including without limitation any list or record of persons or
entities with which the Company or any of its Affiliates has any dealings),
other than (i) information already in the public domain, (ii) information of a
type not considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company or its Affiliates, or (iii)
information that You are required to disclose under the following circumstances:
(A) at the express direction of any authorized governmental entity; (B) pursuant
to a subpoena or other court process; (C) as otherwise required by law or the
rules, regulations or orders of any applicable regulatory body; or (D) as
otherwise necessary, in the opinion of Your counsel, to be disclosed by You in
connection with any legal action or proceeding involving You and the Company or
any Affiliate in Your capacity as an employee, officer, director, or stockholder
of the Company or any Affiliate. You will, at any time required by the Company
(either during your employment with or service to the Company and its Affiliates
or following Your Separation Date), promptly deliver to the Company all
memoranda, notes, reports, lists and other documents (and all copies thereof)
relating to the business of the Company or any of its Affiliates which You may
then possess or have under Your control.

(d)
Agreement Not To Solicit Employees. During Your employment with the Company
and/or service on the Company’s Board of Directors and for six (6) months
following the Separation Date You directly or indirectly solicit or induce, or
in any manner attempt to solicit or induce, any person employed by, or any agent
of, the Company or any of its Affiliates to terminate such employee’s employment
or agency, as the case may be, with the Company or any Affiliate.

(e)
Nondisparagement. During Your employment with the Company and/or service on the
Company’s Board of Directors and at all times following the Separation Date, You
may not, directly or indirectly, disparage the



2



--------------------------------------------------------------------------------





Company or its Affiliates and their respective boards of directors or other
governing body, executives, employees and products or services. The Company will
direct its directors and executive officers to not disparage You during the
period of your employment with or service to the Company and its Affiliates or
thereafter. For purposes of this Section 7(e), disparagement does not include
(i) compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt, (ii) statements in response
to an inquiry from a court or regulatory body, or (iii) statements or comments
in rebuttal of medial stories or alleged media stories.
You agree that the Company would suffer irreparable harm if You were to breach,
or threaten to breach, the restrictive covenants contained within this Section 7
and that the Company would, by reason of such breach, or threatened breach, be
entitled to injunctive relief in a court of appropriate jurisdiction, without
the need to post a bond. The violation of any portion of this Section 7 by You
will entitle the Company to complete relief from such violation including, but
not limited to, injunctive relief and damages, the forfeiture of Stock Options
and a return of all proceeds received from the exercise and/or sale of Stock
Options granted herein. The violation of Section 7(e) by the Company will
entitle You to complete relief from such violation including, but not limited
to, injunctive relief and damages.
8.
Rights as Shareholder. You will not have any rights of a shareholder prior to
the exercise of Your Stock Options and the delivery of the Shares, at which time
You will have all of the rights of a shareholder with respect to the Shares
received upon the exercise of those Stock Options, including the right to vote
the Shares and receive all dividends and other distributions, if any, paid or
made with respect thereto.

9.
Clawback. Any Shares issued upon the exercise of the Stock Options or other
amounts paid or provided to You pursuant to this Certificate (including any
gains realized on Shares upon the exercise of the Stock Options) shall be
subject to recovery by the Company in the circumstances and manner provided in
any Incentive Compensation Clawback Policy that may be adopted or implemented by
the Company and in effect from time to time on or after the date hereof, and You
shall effectuate any such recovery at such time and in such manner as the
Company may specify. For purposes of this Certificate, the term "Incentive
Compensation Clawback Policy" means and includes any policy of the type
contemplated by Section 10D of the Securities Exchange Act, any rules or
regulations of the Securities and Exchange Commission adopted pursuant thereto,
or any related rules or listing standards of any national securities exchange or
national securities association applicable to the Company. Until the Company
shall adopt such an Incentive Compensation Clawback Policy, the following
clawback provision shall apply to the Stock Options:

In the event that, within three years of the end of the Performance Period, the
Company restates its financial results with respect to the Company’s performance
during the Performance Period due to material non-compliance with any financial
reporting requirement under the securities laws as generally applied and the
Board of Directors determines Your fraud or misconduct caused or partially
caused the need for the restatement, then the Board of Directors shall require
You to immediately return to the Company the Stock Options or any Shares issued
upon the exercise of the Stock Options (including any gains realized on Shares
upon the exercise of the Stock Options) or the pre-tax income derived from any
disposition of the Shares previously received upon the exercise of the Stock
Options (plus a reasonable rate of interest if deemed appropriate by the Board
of Directors) that would not have been granted and/or vested based upon the
restated financial results.
10.
Transferability. The Stock Options generally may not be transferred, assigned or
made subject to any encumbrance, pledge or charge. Limited exceptions to this
rule apply in the case of death, divorce or gift as provided in Section 12.3 of
the Plan.

11.
Effect on Other Employee Benefit Plans. The value of the Stock Options evidenced
by this Certificate will not be included as compensation, earnings, salaries, or
other similar terms used when calculating Your benefits under any employee
benefit plan sponsored by the Company or a Subsidiary, except as such plan
otherwise expressly provides.

12.
No Employment Rights. Nothing in this Certificate will confer upon You any right
to continue in the employ or service of the Company or any Subsidiary or affect
the right of the Company or a Subsidiary to terminate Your employment at any
time with or without Cause.

13.
Amendment. By written notice to You, the Committee reserves the right to amend
the Plan or the provisions of this Certificate provided that no such amendment
will impair in any material respect Your rights under this Certificate without
Your consent except as required to comply with applicable securities laws or
Section 409A of the Code.

14.
Severability. If any term or provision of this Certificate is declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any term or provision of this Certificate not
declared to be unlawful or invalid. Any term or provision of this Certificate so
declared to be unlawful or invalid will, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.



3



--------------------------------------------------------------------------------





15.
Construction. A copy of the Plan has been made available to You and additional
copies of the Plan are available upon request to the Company's Corporate
Secretary at the Company's principal executive office during normal business
hours. To the extent that any term or provision of this Certificate violates or
is inconsistent with an express term or provision of the Plan, the Plan term or
provision will govern and any inconsistent term or provision in this Certificate
will be of no force or effect.

16.
Binding Effect and Benefit. This Certificate will be binding upon and, subject
to the terms and conditions hereof, inure to the benefit of the Company, its
successors and assigns, and You and Your successors and assigns.

17.
Entire Understanding. This Certificate embodies the entire understanding and
agreement of the Company and You in relation to the subject matter hereof, and
no promise, condition, representation or warranty, expressed or implied, not
herein stated, will bind the Company or You.

18.
Governing Law. This Certificate will be governed by, and construed in accordance
with, the laws of the State of Nevada, without reference to principles of
conflict of law.







4

